DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species E (claims 1-7 and 10) in the reply filed on 8-12-2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada (JP 2001332956A, translation attached).
[claim 1] A piezoelectric actuator (fig. 1a,b, 9) which has a rectangular flat plate shape (100 in fig. 1a is of a rectangular flat shape, see [0021])  and in which a substrate layer (1, 2, fig. 1b), a lower electrode layer (3, fig. 1a,b, [0026]), a piezoelectric layer (4, fig. 1b, [0026]), and an upper electrode layer (5, 6, fig. 1b, [0026]) are formed in this order from bottom to top in a thickness direction, wherein the upper electrode layer is constituted of a plurality of electrode segments separated in a surface direction (5 and 6 are separated in plan view of fig. 1a), and connection wires (either the wires connecting 5 and 6 to 11 and 12 in fig. 1a OR connecting wires 25/15 in fig. 9, [0050]) connecting the electrode segments which are adjoining in the surface direction.
[claim 2] The piezoelectric actuator according to claim 1, wherein the upper electrode layer is separated into the plurality of electrode segments in both longitudinal and lateral directions of the surface direction (5 and 6 are separated on their sides and extend longitudinally when 100 if fig. 1a is turned on its side), and each electrode segment is connected through the connection wires to electrode segments (11 and 12, fig. 1a,b) that are adjoining in both the longitudinal and lateral directions (fig. 1a).
[claim 3] The piezoelectric actuator according to claim 1, wherein each electrode segment has a same size and shape (see 5 and 6 in plan view fig. 1a).
[claim 4] The piezoelectric actuator according to claim 1, wherein the upper electrode layer is formed of a material that has a higher melting point than a material from which the piezoelectric layer is formed (piezoelectric film 4 is made of lead titanate, while the upper electrodes are made of platinum [0020][0026], platinum has a higher melting point than lead titanate).
 [claim 6] The piezoelectric actuator according to claim 1, wherein the electrode segments and the connection wires are formed of a same material (electrodes 5 and 6 [0020] are made of Pt while connection wires 25,15 may be made of Pt [0049][0031]).
[claim 7] The piezoelectric actuator according to claim 1, wherein each connection wire has a fuse function (29, fig. 9, [0054]) that disconnects a connection wire in response to an energizing current of at least a specified value (the function of a fuse).
[claim 10] The piezoelectric actuator according to claim 1, wherein the connection wires connecting the electrode segments adjoining in the surface direction are wired in a gap between the electrode segments adjoining in the surface direction (e.g. wire 15 connects to both segments through a gap section between the two segments, fig. 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Yamada (JP 2001332956A, translation attached) in view of Yasuda (US 2016/0341956).
Yamada discloses the device of claim 1 but does not expressly disclose that the piezoelectric layer is constituted of a plurality of piezoelectric segments which are separated in the surface direction and each of which is formed immediately below a respective one of the plurality of electrode segments.
Yasuda discloses a piezoelectric device wherein the piezoelectric layer (104, fig. 1) is constituted of a plurality of piezoelectric segments (104a, fig. 1 which are defined by segregated grain boundaries with a columnar crystalline structure [0007]-[0009] ) which are separated in the surface direction and each of which is formed immediately below a respective one of the plurality of electrode segments (5, fig. 2).
It would have been obvious to one of ordinary skill in the art before the time of filing to have used Yasuda’s piezoelectric layer configuration in Yamada in order to produce a workable piezoelectric layer configuration that has a large piezoelectric constant ([0007] of Yasuda).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAR MOVVA/Primary Examiner, Art Unit 2898